DETAILED ACTION

1.	This office action is in response to amendment filed on Apr. 05, 2022. Claims 1, 3, 5, 15, and 19 have been amended. No claim has been canceled. No new claim has been added. Claims 1-20 have been presented. Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 04/05/2022 are persuasive thus, the application is in condition to be allowed. 
4.	Applicant’s arguments on 04/05/2022 regarding the rejection of claims under 35 U.S.C. 102/103 in view of amendments are persuasive thus, the 102/103 rejections to the claims are withdrawn. Therefore, rejection of the claims under 35 USC 102/103 are withdrawn by the examiner.

Allowable Subject Matter
5. 	Independent claims 1, 15, and 19 are allowed over prior art of record. Dependent claims 2-14, 16-18, and 20 depend on the above-mentioned independent claims 1, 15, and 19 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 15, and 19 are allowed in view of the prior art.
The closest prior art of Lof et al. (US 2014/0310779) discloses providing access to media content is performed at a device (Lof, abstract), in view of Dunjic et al. (US 2020/0382510) discloses dynamically manage consent, permissioning, and trust between computing systems that maintain confidential data and unrelated third-party applications (Dunjic, abstract), further in view of Harsh et al. (US 2012/0240185) discloses flow processing facility, which uses a set of artificial neurons for pattern recognition, such as a self-organizing map, in order to provide security and protection to a computer or computer system supports unified threat management based at least in part on patterns relevant to a variety of types of threats that relate to computer systems, including computer networks (Harsh, abstract) however, the prior art taken alone or in combination fails to teach or suggest to retrieve the one or more of the data records from at least one of the plurality of data systems based on a determination that the given client is allowed access to the one or more of the data records; to provide the one or more of the data records to the given client; and to generate a plurality of data descriptors describing one or more characteristics of respective data records, wherein the one or more characteristics comprise one or more schemas for structuring content of one or more of the respective data records and respective versions of the one or more schemas, the one or more schemas defining how the content is organized in the one or more of the respective data records and how relationships in the content are structured; wherein in retrieving the one or more of the data records, said at least one processing platform is configured: to determine a location of the plurality of locations for the one or more of the data records; and to generate a channel to the location through which the one or more of the data records are retrieved, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 15 and 19 considered to be allowable since recite similar limitations as claim 1 above.
Dependent claims 2-14, 16-18, and 20 depend upon the above-mentioned allowed independent claims 1, 15, and 19 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

7.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reineke et al. US 20220138343 disclosing receiving a user request for a data set, and the user request includes information concerning user requirements for the data set, identifying data records that satisfy one or more of the user requirements.
Malinowski et al. 2014 IEEE Proceedings of the 2014 Federated Conference on
Computer Science and Information Systems, "The procedure for monitoring and maintaining a network of distributed resources", disclosing an algorithm for the
management of the structure of the tunnel connections in large, distributed nature, corporate network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437